Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preckel. (U.S. Application Pub. No. 2011/0285768 A1) 
	Preckel discloses the following claimed subject matter:
Re-claim 1, a liquid ejection device (5) comprising: a liquid ejection head (3) configured to eject liquid; a first reservoir (23) configured to store liquid that is supplied to the liquid ejection head; a second reservoir (24) configured to store liquid collected from the liquid ejection head; a first flow channel (25) configured to communicate the liquid ejection head and the first reservoir with each other; a second flow channel (26) configured to communicate the liquid ejection head and the second reservoir with each other; a third flow channel (21) configured to communicate the first reservoir and the second reservoir with each other; and an ejection control section (inherently described in the prior art; see claim 24) configured to control an ejection operation of ejecting the liquid from the liquid ejection head, wherein the ejection control section controls the ejection operation to eject the liquid in each of a first state in which the liquid flows from the first reservoir to the liquid ejection head in the first flow channel (¶ [0018]-[0019]), the liquid flows from the liquid ejection head to the second reservoir in the second flow channel, and the liquid flows from the second reservoir to the first reservoir in the third flow channel, and a second state (fig.7) in which the liquid flows from the first reservoir to the liquid ejection head in the first flow channel and the liquid flows from the second reservoir (24)to the liquid ejection head in the second flow channel (26). (via multiway valve 37 that connected to second reservoir (24; fig.7)

Re-claim 2, wherein in the second state, the liquid flows from the second reservoir to the first reservoir in the third flow channel. (see channel 21; fig.7)

Re-claim 3, wherein a flow channel resistance of the second flow channel is smaller than a flow channel resistance of the first flow channel. (see ¶ [0022] described in term of P23>P24)

Re-claim 4, the liquid ejection device according to claim 1, further comprising: a temperature detection section configured to detect temperature of the liquid; and a temperature adjustment section configured to adjust the temperature of the liquid, based on a detection result of the temperature detection section. (¶ [0019], [0043])

Re-claim 5, the liquid ejection device according to claim 4, wherein the temperature detection section includes a first temperature detection section configured to detect the temperature of the liquid in the first flow channel and a second temperature detection section configured to detect the temperature of the liquid in the second flow channel, the temperature adjustment section includes a first temperature adjustment section arranged in the first reservoir and a second temperature adjustment section arranged in the second reservoir, the first temperature adjustment section adjusts the temperature of the liquid in the first reservoir, based on a detection result of the first temperature detection section, and the second temperature adjustment section adjusts the temperature of the liquid in the second reservoir, based on a detection result of the second temperature detection section. (¶ [0028], [0043])

Re-claim 6, the liquid ejection device according to claim 5, wherein the first temperature adjustment section and the second temperature adjustment section adjust the temperature of the liquid such that the temperature of the liquid in the second reservoir is higher than the temperature of the liquid in the first reservoir. (¶ [0028], [0043])

Re-claim 7, the liquid ejection device according to claim 1, wherein a filter (14) configured to catch a foreign matter in the liquid is provided in the first reservoir and the second reservoir.

Re-claim 8, wherein the second reservoir (24) is arranged higher in a gravity direction than the first reservoir (23).(¶ [0045]; fig.5)

Re-claim 9, the liquid ejection device according to claim 1, wherein the first reservoir and the second reservoir are arranged higher in a gravity direction than the liquid ejection head. (fig.7)
  

Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853